 



Exhibit 10.1
EXECUTION COPY
SECOND AMENDMENT
TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 19, 2006, is by and among CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an
Indiana limited partnership (the “Company”), CALUMET SHREVEPORT, LLC, an Indiana
limited liability company (“Calumet Shreveport”), CALUMET SHREVEPORT LUBRICANTS
& WAXES, LLC, an Indiana limited liability company (“CSLW”), CALUMET SHREVEPORT
FUELS, LLC, an Indiana limited liability company (“CSF”), CALUMET SPECIALTY
PRODUCTS PARTNERS, L.P., a Delaware limited partnership (“CSPP”), CALUMET LP GP,
LLC, a Delaware limited liability company (“CLPGP”), CALUMET OPERATING, LLC, a
Delaware limited liability company (“Operating”) and CALUMET SALES COMPANY
INCORPORATED, a Delaware corporation (“Calumet Sales” and together with the
Company, Calumet Shreveport, CSLW, CSF, CSPP, CLPGP and Operating, collectively,
the “Borrowers” and each individually a “Borrower”), the financial institutions
identified on the signature pages hereto as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., as agent for the Lenders (the “Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement dated as of December 9,
2005 among the Borrowers, the Lenders and the Agent (as amended, the “Existing
Credit Agreement”), the Lenders have extended commitments to make certain credit
facilities available to the Borrowers;
     WHEREAS, the Company has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement; and
     WHEREAS, the Agent and the Lenders are willing to make such amendments upon
the terms and conditions contained in this Amendment;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
agreements herein contained, the parties hereby agree as follows:
PART I
DEFINITIONS
     SUBPART 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

 



--------------------------------------------------------------------------------



 



     “Amendment No. 2 Effective Date” is defined in Subpart 3.1.
     SUBPART 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the Amendment No. 2
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part II. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect.
     SUBPART 2.1. Amendments to Section 1.1. Section 1.1 of the Existing Credit
Agreement is hereby amended by adding the following definitions in appropriate
alphabetical order:
     Shreveport Capex Exclusion Limit — means an amount equal to the lesser of
(a) $150,000,000 and (b) the proceeds of the Equity Issuance by the MLP Parent
(including any underwriters’ option to purchase additional units in connection
with such Equity Issuance) described in the registration statement on Form S-1
filed by the MLP Parent with the SEC on June 14, 2006, as amended from time to
time thereafter, which are contributed to a Borrower and used to pay for the
Shreveport Initiative.
     Shreveport Initiative — means the expansion of the manufacturing capacity
of the refinery owned and operated by one or more of the Borrowers and located
in Shreveport, Louisiana.
     SUBPART 2.2. Amendment to Section 10.2.11. Section 10.2.11 of the Existing
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
     Permit Consolidated Capital Expenditures for any fiscal year to exceed
(i) for the period from the Closing Date through the end of fiscal year 2006,
$40,000,000, and (ii) for any fiscal year thereafter, $50,000,000; provided
that, for the purposes of the foregoing, Consolidated Capital Expenditures shall
not include capital expenditures in an amount of up to the Shreveport Capex
Exclusion Limit made in connection with the Shreveport Initiative (i) to the
extent the applicable Property acquired by the Consolidated Parties in
connection with the Shreveport Initiative constitutes Collateral and (ii) so
long as the Administrative Agent shall have received all items in respect of the
Property acquired in connection with such capital expenditures required to be
delivered by the terms of Section 10.1.14). To the extent that any portion of
the Consolidated Capital Expenditures limitation (determined without giving
effect to this sentence) is not used during any fiscal year,

- 2 -



--------------------------------------------------------------------------------



 



such unused available amount may be carried forward and used during the next
fiscal year only; provided, however, that with respect to any fiscal year,
Consolidated Capital Expenditures made during such fiscal year shall be deemed
to be made first with respect to the applicable limitation for such fiscal year
and then with respect to any carry-forward from the immediately preceding fiscal
year.
PART III
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1. Amendment No. 2 Effective Date. This Amendment shall be and
become effective as of the date hereof (the “Amendment No. 2 Effective Date”)
when all of the conditions set forth in this Part III shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“Second Amendment.”
     SUBPART 3.2. Execution of Counterparts of Amendment. The Agent shall have
received counterparts (or other evidence of execution, including telephonic
message, satisfactory to the Agent) of this Amendment, which collectively shall
have been duly executed on behalf of each of the Borrowers and each of the
Required Lenders.
     SUBPART 3.3 Amendment Fee. The Borrower shall have paid or caused to be
paid an amendment fee to the Agent in connection with this Amendment for the
account of each Lender that shall have returned executed signature pages to this
Amendment no later than 5:00 p.m. on Friday, June 16, 2006, as directed by the
Agent, in an aggregate amount equal to $2,500 per Lender.
PART IV
MISCELLANEOUS
     SUBPART 4.1 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.2. Instrument Pursuant to Existing Credit Agreement. This
Amendment is an Other Agreement executed pursuant to the Existing Credit
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     SUBPART 4.3. References in Other Agreements. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references in
the Other Agreements to the “Credit Agreement” shall be deemed to refer to the
Existing Credit Agreement as amended by this Amendment.
     SUBPART 4.4. Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Amendment, (b) it is duly authorized to,
and has been

- 3 -



--------------------------------------------------------------------------------



 



authorized by all necessary action, to execute, deliver and perform this
Amendment, (c) the representations and warranties contained in Section 9 of the
Existing Credit Agreement (as amended by this Amendment) are true and correct in
all material respects on and as of the date hereof as though made on and as of
such date and after giving effect to the amendments contained herein (except for
those which expressly relate to an earlier date) and (d) no Default or Event of
Default exists under the Existing Credit Agreement on and as of the date hereof
both before and after giving effect to the amendments contained herein.
     SUBPART 5.5. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
will be delivered.
     SUBPART 5.6. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
     SUBPART 5.7. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 5.8. Costs and Expenses. The Borrowers agree to pay all reasonable
costs and expenses of the Agent in connection with the preparation, execution
and delivery of this Amendment, including without limitation the reasonable fees
and expenses of Moore & Van Allen, PLLC.
     SUBPART 5.9. No Other Modification. Except to the extent specifically
provided to the contrary in this Amendment, all terms and conditions of the
Existing Credit Agreement and the Other Agreements shall remain in full force
and effect, without modification or limitation.
[remainder of page intentionally left blank]

- 4 -



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

                          BORROWERS:   CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP  
 
                            By:   Calumet LP GP, LLC, its general partner
 
                                By:   Calumet Operating, LLC, its sole member
 
                                    By:   Calumet Specialty Products Partners,
L.P., its sole member
 
                                        By:   Calumet GP, LLC, its general
partner
 
                                        By:   /s/ R. Patrick Murray II
 
                                      Name: R. Patrick Murray II
Title: VP & CFO    
 
                            CALUMET SHREVEPORT, LLC
 
                            By:   /s/ R. Patrick Murray II                      
Name: R. Patrick Murray II
Title: VP & CFO
 
                            CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC
 
                            By:   /s/ R. Patrick Murray II                      
Name: R. Patrick Murray II
Title: VP & CFO
 
                            CALUMET SHREVEPORT FUELS, LLC
 
                            By:   /s/ R. Patrick Murray II                      
Name: R. Patrick Murray II
Title: VP & CFO

 



--------------------------------------------------------------------------------



 



                              CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
 
                            By:   Calumet GP, LLC, its general partner
 
                            By:   /s/ R. Patrick Murray II                      
Name: R. Patrick Murray II
Title: VP & CFO
 
                            CALUMET LP GP, LLC
 
                            By:   Calumet Operating, LLC, its sole member
 
                                By:   Calumet Specialty Products Partners, L.P.,
its sole member
 
                                    By:   Calumet GP, LLC, its general partner
 
                                    By:   /s/ R. Patrick Murray II              
                  By:   Name: R. Patrick Murray II
Title: VP & CFO
 
                            CALUMET OPERATING, LLC
 
                            By:   Calumet Specialty Products Partners, L.P., its
sole member
 
                                By:   Calumet GP, LLC, its general partner
 
                                By:   /s/ R. Patrick Murray II                  
      By:   Name: R. Patrick Murray II
Title: VP & CFO
 
                            CALUMET SALES COMPANY INCORPORATED
 
                            By:   /s/ R. Patrick Murray II                      
Name: R. Patrick Murray II
Title: VP & CFO

 



--------------------------------------------------------------------------------



 



                          AGENT AND LENDERS:   BANK OF AMERICA, N.A.,
as Agent and a Lender
 
                            By:   /s/ Hance VanBeber                       Name:
Hance VanBeber
Title: Sr. Vice President
 
                            JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent and a Lender
 
                            By:   /s/ Lawrence Cannaristo                      
Name: Lawrence Cannaristo
Title: Vice President
 
                            LASALLE BUSINESS CREDIT, INC.,
as Co-Syndication Agent and a Lender
 
                            By:   /s/ Vik Dewanjee                       Name:
Vik Dewanjee
Title: Vice President
 
                            WELLS FARGO FOOTHILL, LLC,
as a Lender
 
                            By:   /s/ Jennifer Fung                       Name:
Jennifer Fung
Title: Assistant Vice President
 
                            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
 
                            By:   /s/ Joe Curdy                       Name: Joe
Curdy
Title: Vice President
 
                            NATIONAL CITY BUSINESS CREDIT, INC.,
as a Lender
 
                            By:   /s/ Tom Buda                       Name: Tom
Buda
Title: VP

 



--------------------------------------------------------------------------------



 



                              SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
 
                            By:   /s/ Joseph Accardi                       Name:
Joseph Accardi
Title: M.D.

[END OF SIGNATURE PAGES]

 